DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant’s election without traverse of Group II, claims 61-65 (species: malignant disease), in the reply filed on November 22, 2021 is acknowledged. Claims 46-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 61, 62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2016/0151410) in view of Yewale et al (Crit. Rev. Ther. Drug Carr. Syst., 2015). 
As discussed above, the claims are subject to an election of species, so the patient population currently considered is one having malignant disease. 
Ma discloses the administration of an cyclodextrin (CD) to a subject suffering from cancer associated with lipid accumulation wherein the CD binds the lipid. The lipid may include a lysophospholipid. See paragraphs [0007] and paragraphs [0045]-[0050]. The cyclodextrin to be administered may be selected from the modified ones listed in Table 1, including hydroxypropyl CD, the preferred one. The CD may be administered via any standard route, including orally. See paragraph [0024]. The reference is silent regarding the use of a medium chain fatty acid. 
Yewale teaches that the oral route is generally considered to be the most convenient and patient-friendly route for drug administration, but many drugs have poor oral bioavailability. One reason for this is poor membrane permeability due to high molecular weight. Absorption promoters can facilitate update of these drugs. See Section I. One method of facilitating absorption is transient opening of the tight junction. See Figure 2 at page 367. One type of agent for increasing permeability by widening epithelial tight junctions are fatty acids and salts thereof. Sodium caprate has been studied extensively for this use. See Section VI.B. 
It is further noted that the Yewale teaches that CDs are also used as absorption enhancers, but they work by a different mechanism. That is, they solubilize less soluble agents by 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the method of Ma by adding an absorbance enhancer, such as sodium caprate, with a reasonable expectation of success. The artisan would be motivated to make this modification to Ma because of the desirability of oral administration, which, as was known from Yewale, would require an absorbance enhancer to facilitate membrane permeability for the higher molecular weight active agent, CD. Ma teaches that the mechanism for treating cancer with the CD is the binding of lipids, such as lysophospholipids. Therefore, the reduction of serum phospholipids would be an expected outcome of treatment.   
 
Claims 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2016/0151410) in view of Yewale et al (Crit. Rev. Ther. Drug Carr. Syst., 2015) as applied to claims 61, 62 and 64 above, and further in view of Szente et al (Struct. Chem., 2017).
Ma and Yewale teach as set forth above. The references are silent regarding the relative weights of the components in a product to be administered to treat a malignant disease and the nature of their interaction. 
Szente reviews the state of the art regarding CD-lipid complexes. The reference teaches that native CDs form complexes with fatty acids, with the average number of CD molecules per fatty acid molecule being a function of the chain length. For example, CD complexes with C12 lauric acid at a rate of about 1.8:1 (CD:acid). The complexes form easily upon mixing. See CD having a degree of substitution (DS) of 3.6. See Table 3. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the method of Ma by adding an absorbance enhancer, such as sodium caprate, with a reasonable expectation of success, as set forth above. Because of the natural affinity of CD and fatty acids, it would be expected that in preparing a composition comprising the two that a complex (clathrate) would be formed. 
With respect to the weight ratio of the components, based on what is known from Szente, the ratio of CD:sodium caprate (C10) should be somewhat less than the 1.8:1 reported for C12 lauric acid. The molecular weight of sodium caprate is 195 g/mol, and the molecular weight of hydroxypropyl CD with a DS of 3.6 would be about 1190 g/mol. If the components form a complex with a ratio of about 1.5:1 (CD:caprate), the wt% of the CD would be about 90% and the wt% of the caprate would be about 10%. Even if the ratio were the same as for lauric acid, 1.8:1, the relative amounts would be about 92% CD and about 8% sodium caprate. In the absence of unexpected results, it would be within the scope of the artisan to optimize the amount of sodium caprate for adequate absorption and oral bioavailability because as taught by Yewale, this is a result-effective variable. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 61-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/086,946 (reference application) in view of Yewale et al (Crit. Rev. Ther. Drug Carr. Syst., 2015) and Szente et al (Struct. Chem., 2017). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 5 is drawn to the treatment of an epithelial cancer comprising the administration of hydroxypropyl CD. The claims are silent regarding the inclusion of a medium chain fatty acid or salt thereof, such as sodium caprate.
Yewale and Szente teach as set forth above. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the reference method by adding an absorbance enhancer, such as sodium caprate, with a reasonable expectation of success. Because of the natural affinity of CD and fatty acids, it would be expected that in preparing a composition comprising the two that a complex (clathrate) would be formed. The rationale for arriving at relative amounts of the components is addressed above.   



Claims 61-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 57 and 58 of copending Application No. 16/647,476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Reference claim 57 is drawn to a method of reducing serum phospholipids in a subject having been diagnosed with one of several disorders, including malignant disease, wherein the method comprises the administration of an CD in combination of a medium chain fatty acid or CD and sodium clathrate, wherein the components are present in the same relative amounts as recited in instant claims 63 and 65. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to select a subject from any of the disease groups recited in the reference claims, such as malignant disease, and treat this subject with the reference product with a reasonable expectation of success. In doing so, the artisan would arrive at the instant invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623